Citation Nr: 0619589	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for chronic sacroiliac 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada (RO), 
which denied the benefits sought on appeal.   

The veteran testified in May 2006 before the undersigned at a 
Travel Board hearing at the RO.

The issue of entitlement to an increased rating for chronic 
sacroiliac strain, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disorder is not shown to be of service 
origin.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The claim was initially adjudicated after 
receiving appropriate notice under VCAA, thereby meeting 
timing requirements of VCAA.

In a letter dated in October 2004, the veteran was 
effectively furnished notice of the types of evidence that he 
needed to send to VA in order to substantiate his claim for 
service connection for a cervical spine disorder.  In this 
context, he was notified as the types of evidence VA would 
assist him in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence needed to substantiate his 
claim.  He was also asked to provide medical evidence of a 
current disability, evidence of a disease or injury in 
service, and medical evidence of a link between his current 
disability and service.  The RO further asked the veteran to 
submit any evidence in his possession that pertains to his 
claim for service connection.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, where the claim involves basic entitlement to 
service connection, as in this case with the cervical spine 
claim, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all of the elements of a claim 
for service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In this connection, the RO provided the 
veteran with appropriate notice in a May 2006 letter, which 
addressed required notice as to disability rating and 
effective date.

To the extent that that notice was inadequate on these latter 
two elements, or failed to meet timing requirements, the 
Board nevertheless finds no prejudice to the veteran in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, because the claim for service connection for a 
cervical spine disability is denied below, the question of 
whether there is any notice defect with respect to the rating 
and effective date elements when effectuating the award, is 
moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records; 
and statements made and testimony given by the veteran in 
support of his claim.

In sum, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II.  Entitlement to Service Connection

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here-
entitlement to service connection for a cervical spine 
disorder-and in relation to those laws and regulations, 
analyzes the information and evidence pertinent to this case.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).  

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim. 38 C.F.R. § 3.303(b) (2005).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303 (b).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

The factual background regarding the cervical spine claim is 
as follows.  Service medical records do not show that the 
veteran was seen for any complaints, injuries or treatment 
considered at the time to be associated with his cervical 
spine.  

The reports of VA general, joints, and spine examinations 
conducted in April 1993 show that the veteran made no 
relevant complaints, and that on examination, no relevant 
finding or diagnosis was made during any of the three 
examinations.

The report of a VA spine (cervical, thoracic, and lumbar) 
examination in September 2003 shows that the veteran made no 
relevant complaints, and that on examination, no relevant 
finding or diagnosis was made.

VA treatment records dated from June 2003 to June 2005 show 
treatment for various complaints and conditions.  The first 
reference to a cervical spine disorder is contained in a VA 
progress note dated in August 2004.  At that time, the 
veteran presented with complaints of acute right shoulder 
pain, and he also reported a history of neck injury in 
service.  The assessment at that time with respect to the 
cervical spine was cervical impingement radiculitis C-5, 6, 
radiculitis.  

A VA progress note dated in September 2004 noted that the 
veteran was with acute cervical disk displacement with 
radiculitis; and that an MRI revealed C5-6 disc bulge with 
encroachment of spinal cord.  The assessment was C5-6 disc 
bulge with spinal cord encroachment; radiculitis bilateral 
upper extremities.

VA progress notes dated in June 2005 show that the treatment 
provider noted that  MRIs revealed a C5-C6 disc bulge 
encroaching on the nerve root with radiculitis; and that EMGs 
confirmed this for the C5-C6 radiculitis.  The assessment was 
acute radiculitis, cervical spine with C5-C6 disc bulge.  At 
the end of the note, the treatment provider stated that the 
injury to the cervical spine was probably due to the 
veteran's injury that he suffered in the Air Force when he 
fell off a loading dock carrying some heavy equipment; when 
he landed on the ground his neck was hurting.

In sum, the veteran has testified that he injured his neck in 
a May 1983 accident at the same time as when he injured his 
low back.  However, even though there are numerous records 
reflecting treatment for low back symptomatology in service, 
there are no service medical records indicating any 
complaints or symptoms associated with the cervical spine.  
The veteran failed to report any complaints of any cervical 
spine symptoms at VA general, joints, and spine examinations 
conducted in April 1993, or during a VA examination of the 
spine in September 2003.  The first reference to a cervical 
spine disorder is contained in a VA progress note dated in 
August 2004.  VA progress notes subsequently refer to acute 
cervical disk displacement with radiculitis.

There is no evidence in the service medical records to 
substantiate that the veteran injured his cervical spine in 
service.  While a recent VA progress note in June 2005 
contains an opinion that the injury to the cervical spine was 
probably due to his injury that he suffered in the Air Force 
when he fell off a loading dock carrying some heavy 
equipment, it appears that the treatment provider who made 
wrote that note relied solely on a history supplied by the 
veteran.  

The claims file does not contain any contemporaneous medical 
or other evidence to suggest that the veteran's cervical 
spine was injured in service; nor is there evidence of 
complaints or treatment after service prior to 2004.  Where a 
history is unsupported, or in conflict with other medical 
evidence, the Board is not bound to accept medical opinions.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 
61 (1993).  Therefore, because the history on which the 
treatment provider relied in making his opinion is in 
conflict with the totality of the rest of the medical record, 
the Board does not accept that opinion as to whether the 
veteran's current cervical spine disorder is due to an injury 
of his cervical spine in service.  Such in-service injury is 
not shown.

Moreover, there is no evidence that the veteran sought 
treatment for any cervical spine condition until 2004, more 
than twelve years after service ended in 1992. This extended 
period without treatment weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Thus, based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that he has a cervical spine disorder related to service.  As 
the preponderance of the evidence is against the claim for 
service connection for that disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has a cervical spine 
disorder that is related to his  military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, based on the 
foregoing, service connection for a headache disability is 
denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected chronic sacroiliac strain.  That disability 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral 
strain.  The Board has determined that additional development 
is necessary prior to completion of its appellate review for 
the following reasons.  
 
The veteran was last examined for his chronic sacroiliac 
strain by VA in September 2003.  At that time, the veteran 
complained of chronic and continuous left sacroiliac strain.  
The examination report noted that the location and 
distribution was "left inferior lumbar spine radiating to 
the left sacroiliac joint."  The examination report contains 
objective findings from orthopedic examination and from 
neurological examination.  

On neurological examination, the report notes that on 
sensory, motor, and deep tendon and cutaneous examination, 
there were no deficits.  The report noted "pathological 
exam, none."  None of the neurological examination findings 
were abnormal, and there were no nonorganic physical signs.  
The veteran denied bladder problems, or incapacitation in the 
last 12 months.  The report contains diagnoses of status post 
left sacroiliac joint strain; and minimal L5-S1 facet 
osteoarthritis without signs of disc degeneration or other 
abnormality.

VA treatment records subsequent to that examination, however, 
indicate that the neurologic aspects of the low back 
condition has worsened since the time of that examination.  
Since then, VA treatment records in 2004 and 2005 show that 
the veteran has been seen for complaints of pain and 
tenderness radiation into the left leg.  An October 2004 
progress note shows that an MRI revealed L5-S1 disc bulge.  
The assessment at that time was sciatica, left leg 
radiculitis L5-S1 disc bulge.  Most recently, a June 2005 
progress note shows that the veteran complained of pain and 
tenderness that radiates into the left leg, posterior 
buttock, and posterior thigh.  Findings included that the 
veteran had L4-5-S1 disc bulge encroaching on the nerve root 
on the left side causing sciatica.

The above indicates that the veteran's chronic sacroiliac 
strain may have worsened since the last VA examination, 
particularly the neurological aspects of the disability.  
Also, during the May 2006 Travel Board hearing, the veteran 
testified indicating that his chronic sacroiliac strain 
disability had worsened and he was preparing for surgery.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In view of the foregoing, the Board finds that after 
obtaining any additional records, contemporaneous and 
thorough VA spine and nerve examinations should be conducted 
to determine the current nature and severity of the veteran's 
service-connected chronic sacroiliac strain disability.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him since September 
2003 for his low back disability.  The AOJ 
should obtain copies of medical records 
from all sources identified which are not 
of record.

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo spine and nerve examinations of 
the lumbosacral spine to determine the 
nature and severity of his service-
connected chronic sacroiliac strain.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The examiners should 
review the claims folder in conjunction 
with the respective examinations, and this 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the respective examination reports.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The nerve examination should report all 
findings and note all symptoms compatible 
with sciatic neuropathy, such as 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or other 
neurological findings appropriate to the 
site of the diseased disc or discs 
concerning the lumbosacral spine.  The 
neurological examiner should specifically 
comment as to the frequency of 
incapacitating episodes associated with 
the veteran's service-connected chronic 
sacroiliac strain disability, to include a 
specific statement as to the total 
duration of any incapacitating episodes 
during the past 12 months for the spine 
disability.  For purposes of evaluation, 
an incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the veteran's 
lumbosacral spine disorder has upon his 
daily activities. 

The spine examination should provide the 
range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or 
aching in the area of the spine affected 
by injury should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.  The examiner should discuss, 
separately, the effects of the veteran's 
lumbosacral spine disorder on his daily 
activities. 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for an 
increased rating for chronic sacroiliac 
strain.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


